231 F.2d 447
George C. STRONG, Plaintiff, Appellant,v.William J. BLAKE, etc., et al., Defendants, Appellees.
No. 5084.
United States Court of Appeals First Circuit.
April 11, 1956.

Appeal from the United States District Court for the District of Massachusetts; Charles Edward Wyzanski, Jr., Judge.
George C. Strong, pro se.
Andrew A. Caffrey, Asst. U. S. Atty., Boston, Mass., with whom Anthony Julian, U. S. Atty., Boston, Mass., was on brief, for appellees.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court of December 14, 1955, and the order of that Court of January 13, 1956, denying motion for rehearing, are affirmed.